DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 14 Jan 2021 has been entered. Claims 1-13 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the fluid pressure loading section of the third valve chamber” in line 38.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the fluid pressure loading section of the third valve chamber” will be interpreted as referring to “a further fluid pressure loading section” from line 35.
Claim 1 recites the limitation “a pressure loading section” in line 39.  It is unclear if this is the same as, or different from, “a fluid pressure loading section” in line 10.  For purposes of examination, they will be interpreted as being the same.
Claim 4 recites the limitations “a further control pressure side” in line 2, “a further control pressure” in line 3, “a further fluid pressure loading section” in line 4 and “a force” in line 6.  It is unclear if these are the same as, or different from “a further control pressure side” in line 33 of Claim 1, “a further control pressure” in line 34 of Claim 1, “a further fluid pressure loading section” in line 35 of Claim 1 and “a force” in line 37 of Claim 1.  For purposes of examination, they will be interpreted as being the same.
Claim 8 recites the limitation “the fluid pressure loading section of the third valve chamber” in line 38.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the fluid pressure loading section of the third valve chamber” will be interpreted as referring to “a further fluid pressure loading section” from line 35.
Claim 8 recites the limitation “a pressure loading section” in line 39.  It is unclear if this is the same as, or different from, “a fluid pressure loading section” in line 10.  For purposes of examination, they will be interpreted as being the same.
Claims 10 and 11 recite the limitations “a further control pressure side” in line 2, “a further control pressure” in line 3, “a further fluid pressure loading section” in line 4 and “a force” in line 6.  It is unclear if these are the same as, or different from “a further control pressure side” in line 33 of Claim 8, “a further control pressure” in line 34 of Claim 8, “a further fluid pressure loading section” in line 35 of Claim 1 and “a force” in line 37 of Claim 8.  For purposes of examination, they will be interpreted as being the same.
	Claims not specifically referenced are rejected as being dependent on a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al (US 2017/0268659) in view of Takeuchi et al (US 4,865,398).
Regarding Claim 1, as best understood, Herrmann et al disclose a valve device for an automatic transmission for a vehicle (Figure 2; Abstract). The valve device comprising:
a valve housing element (200 in Figure 2) with a first valve chamber (within 223), via which a direct fluid connection is establishable between a working pressure side (233) and an actuator pressure side (to 234; where the direct fluid connection is established when the closure element 221 is unseated), and a second valve chamber (231) which is connectable to a control pressure side for loading with a control pressure (from 204); 
a valve slide element (211 and 213) which is guided movably by way of the valve housing element (Figure 2) and is loaded by means of a first prestressing element (216) with a first prestressing force (to the right as seen in the orientation of Figure 2) which is directed in an opening direction (Figure 2), the valve slide element having an actuating section (213) which is arranged in the first valve chamber (within 223) and a fluid pressure loading section (211) which is arranged in the second valve chamber (231) and on which, in the case of loading with a control pressure (from 204), a force acts which is directed in a closure direction which is opposed to the opening direction (to the left as seen in Figure 2); 
a third valve chamber (232); and 

wherein the valve slide element and the valve closure element are configured to interact in such a way that, 
in the case of a prevailing actuator pressure-side fluid pressure by way of an increase in the control fluid pressure in the second valve chamber, the actuating section moves away from the valve closure element in the closure direction (with pressure from 204 through 231), with the result that the valve closure element can assume the second position, and that, 
by way of a subsequent reduction of a working pressure-side fluid pressure and subsequently of the control pressure in the second valve chamber, the valve closure element is held in the second position by way of the second prestressing force and a force on the closure element (shown in Figure 2), which force is caused by way of the actuator pressure-side fluid pressure which prevails in the first valve chamber (Figure 2), counter to the first prestressing force which is applied to the closure element by way of the actuating section (Figure 2; Paragraph 76), wherein 
the third valve chamber (232) is connectable to a further control pressure side (on the left as seen in Figure 2), the valve slide element (211 and 213) has a further fluid pressure loading section (along 219) which is arranged in the third valve chamber and on which, a force which is directed in the 
but fails to expressly disclose where the further pressure loading section is for loading with a further control pressure. 
Takeuchi et al teaches a normally open shut off valve (Figure 2) with a third pressure chamber (below 26f as seen in Figure 2) loaded with a further control pressure (through 26c; Col 3, lines 28-36 teach feeding a pilot pressure through port 26c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herrmann et al to incorporate the teachings of Takeuchi et al and provide for a further control pressure.  Doing so would allow the valve to be biased in the open direction by a factor greater than just the spring pressure, thereby allowing the valve to close only under a higher pressure, as taught by Takeuchi et al (Col 3, lines 28-36) for use in higher pressure environments.
Regarding Claim 2, Hermann et al discloses where the valve slide element (211 and 213) and the valve closure element (221) are configured to interact in such a way that the valve closure element (221) which is held in the second position (the closed position as disclosed in Paragraph 74) is transferrable into the first position (seen in Figure 2) by the valve closure element being loaded by way of a force in the opening direction (from 213), which force is caused by way of a working pressure-side fluid pressure (from 233) which prevails in the first valve chamber, with the result that the valve closure element is pushed in the opening direction into its first position counter to the second prestressing force by way of the first prestressing force and the force which is caused by way of the working pressure-side fluid pressure (Figure 2).  
Regarding Claim 3, Hermann et al disclose where the valve slide element (211, 213) and the valve closure element (221) are configured to interact in such a way that the closure element is transferrable into the first position by way of loading of the third valve chamber with the further control pressure (taught by Takeuchi et al), independently of the working pressure-side and/or actuator pressure-side fluid pressure which prevails in the first valve chamber and/or of the control fluid pressure which prevails in the second valve chamber (Figure 2).
Regarding Claim 4, as best understood, Hermann et al disclose where the third valve chamber (232) is connectable to a further control pressure side (on the left as seen in Figure 2), the valve slide element (211 and 213) has a further fluid pressure loading section (along 219) which is arranged in the third valve chamber and on which, a force which is directed in the opening direction acts to the right as seen in Figure 2), and the valve slide element (211, 213) and the valve closure element (221) are configured to interact in such a way that the closure element is transferrable into the first position by way of loading of the third valve chamber, independently of the working pressure-side and/or actuator pressure-side fluid pressure which prevails in the first valve chamber and/or of the control fluid pressure which prevails in the second valve chamber (Figure 2), and, as discussed above, Takeuchi et al teaches the further pressure loading section is for loading with a further control pressure (through 26c; Col 3, lines 28-36 teach feeding a pilot pressure through port 26c). 
Regarding Claim 5, Herrmann et al disclose where the vehicle is a motor vehicle or a commercial vehicle (Paragraph 11).  
Regarding Claim 6, Herrmann et al disclose the automatic transmission having a valve device according to claim 1 (Paragraph 11; Figure 2).
Regarding Claim 7, Herrmann et al disclose where the vehicle is a motor vehicle or a commercial vehicle (Paragraph 11).  
Regarding Claim 8, as best understood, Herrmann et al disclose a method for controlling a valve device for an automatic transmission for a vehicle (Figure 2; Abstract). The method comprising:
a valve housing element (200 in Figure 2) with a first valve chamber (within 223), via which a fluid connection is establishable between a working pressure side (233) and an actuator pressure side (to 234; where the direct fluid connection is established when the closure element 221 is unseated), and a second valve chamber (231) which is connectable to a control pressure side for loading with a control pressure (from 204); 
a third valve chamber (232); 
a valve slide element (211 and 213) which is guided movably by way of the valve housing element (Figure 2) and is loaded by means of a first prestressing element (216) with a first prestressing force (to the right as seen in the orientation of Figure 2) which is directed in an opening direction (Figure 2), the valve slide element having an actuating section (213) which is arranged in the first valve chamber (within 223) and a fluid pressure loading section (211) which is arranged in the second valve chamber (231) and on which, in the case of loading with a control pressure (from 204), a force acts which is directed in a closure direction which is opposed to the opening direction (to the left as seen in Figure 2); and 
a valve closure element (221) which is guided movably by way of the valve housing element (200 in Figure 2) in the first valve chamber (within 223) in such a way that the valve closure element permits the fluid connection between the working pressure side and the actuator pressure side in a first position (shown in Figure 2) and disconnects the fluid connection in a second position (Paragraph 74), the valve closure element (221) being loaded by means of a second prestressing element (226) with a second prestressing force (to the left as seen in the orientation of Figure 2) which is smaller than the first prestressing force and is directed in the closure direction (Paragraph 72 discloses where the valve is normally open, such that the second prestressing force is smaller than the second prestressing force), 
the method comprising the steps of:
loading the actuator pressure side (to 234) with an actuator pressure-side fluid pressure by means of a controllable working pressure-side fluid pressure (from 206); 
subsequently increasing a control fluid pressure in the second valve chamber (231 from 204), with the result that the actuating section moves away from the valve closure element in the closure direction and the valve closure element can assume the second position (Paragraph 74); and 
subsequently reducing a working pressure-side fluid pressure (233) and subsequently reducing the control pressure in the second valve chamber, with the result that the valve closure element is held in the second position by way of the second prestressing force (from 226) and a force on the valve closure element, which force is caused by way of an actuator pressure-side fluid pressure which prevails in the first valve chamber (Paragraph 74), counter to the first prestressing force which is applied to the valve closure element by way of the actuating section (from 216),
wherein the third valve chamber (232) is connectable to a further control pressure side (on the left as seen in Figure 2), the valve slide element (211 and 213) has a further fluid pressure loading section (along 219) which is arranged in the third valve chamber and on which, a force which is directed in the opening direction acts (to the right as seen in Figure 2), and the fluid pressure loading section of the third valve chamber is immediately adjacent to a pressure loading section of the second valve chamber (Figure 2 on 211),
but fails to expressly disclose where the further pressure loading section is for loading with a further control pressure. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herrmann et al to incorporate the teachings of Takeuchi et al and provide for a further control pressure.  Doing so would allow the valve to be biased in the open direction by a factor greater than just the spring pressure, thereby allowing the valve to close only under a higher pressure, as taught by Takeuchi et al (Col 3, lines 28-36) for use in higher pressure environments.
Regarding Claim 9, Herrmann et al disclose transferring of the valve closure element (21) which is held in the second position into the first position, by the valve closure element being loaded in the opening direction with a force which is caused by way of a working pressure-side fluid pressure (233) which prevails in the first valve chamber (Figure 2), with the result that the valve closure element is pushed in the opening direction into the first position by way of the first prestressing force (216) and a force counter to the second prestressing force (from 226), which force is caused by way of the working pressure-side fluid pressure (Figure 2).
Regarding Claims 10 and 11, as best understood, Hermann et al disclose where the third valve chamber (232) is connectable to a further control pressure side ((on the left as seen in Figure 2) further comprising the step of: transferring the valve closure element (221) into the first position by way offloading of the third valve chamber with the further control pressure (from 232), independently of the working pressure-side and/or actuator pressure-side fluid pressure which prevails in the first valve chamber and/or of the control fluid pressure into the first position, which control fluid pressure prevails in the second valve chamber (Paragraph 74), but fails to expressly disclose where the further pressure loading section is for loading with a further control pressure. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herrmann et al to incorporate the teachings of Takeuchi et al and provide for a further control pressure.  Doing so would allow the valve to be biased in the open direction by a factor greater than just the spring pressure, thereby allowing the valve to close only under a higher pressure, as taught by Takeuchi et al (Col 3, lines 28-36) for use in higher pressure environments.
Regarding Claim 12, Herrmann et al disclose where the vehicle is a motor vehicle or a commercial vehicle (Paragraph 11).
Regarding Claim 13, Herrmann et al disclose where the first valve chamber is immediately adjacent to the second valve chamber (within 223 and 231 immediately adjacent via 224) and the second valve chamber is immediately adjacent to the third valve chamber (231 and 232; Figure 2).
Response to Arguments
Applicant's arguments filed 14 Jan 2021 have been fully considered but they are not persuasive.
Applicant argues that Herrmann et al, in view of Takeuchi et al, fail to teach the newly added claim limitations from Claims 1 and 8: “the fluid pressure loading section of the third valve chamber is immediately adjacent to a pressure loading section of the second valve chamber”.  However, as discussed above, Hermann et al disclose where the fluid pressure loading section of the third valve chamber is immediately adjacent to a pressure loading section of the second valve chamber (Figure 2 on 211) as the pressure loading sections are both present on opposing sides of piston 211.
Therefore, Applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753